Citation Nr: 0519306	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981 and from April 1981 to February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the veteran's claim of service 
connection for PTSD.  In late 2001, the veteran relocated 
from Texas to Florida.  In April 2002, a Decision Review 
Officer of the St. Petersburg, Florida, RO similarly denied 
the veteran's claim.  In October 2002, the Board undertook 
additional development of the evidence as to this issue 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation that 
was later invalidated.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
November 2003, the Board remanded the issue to the RO for 
further action.  In February 2005, the RO again denied the 
veteran's claim for service connection for PTSD.

The issue of service connection for an acquired psychiatric 
disorder other than PTSD is addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim for service connection for PTSD has 
been obtained.

2.  The veteran does not have a current, competent, 
recognized diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he suffers from PTSD as a result of 
physical and emotional abuse he sustained during active 
service.  The Board notes that it is somewhat unclear whether 
the veteran is alleging that his superior officers sexually 
abused him during service, or whether the sexual abuse began 
only after his separation from service.  The Board will 
accordingly evaluate the veteran's contentions as if the 
abuse took place both during and after active service.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran has not contended that he engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service combat-related event actually occurred 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  In addition, the 
veteran's own testimony, standing alone, will not be 
sufficient.  Id.

Because the veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals. M21-1, Part III,  5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3) (2004). See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

In this particular case, the veteran lacks any diagnosis of 
PTSD.  Moreover, the Board can discern no competent medical 
evidence in the record - or any suggestion of the existence 
thereof - that any alleged PTSD is related to the veteran's 
reported physical and emotional abuse by his superior 
officers.  In fact, medical evidence in the form of the 
November 2004 VA examination provided to the veteran in order 
to obtain evidence that could support his claim only provides 
negative evidence against the claim.  When asked about 
stressors or trauma while in service, the veteran reported, 
"I got pushed around by my superior officers."  After the 
veteran recounted the nightly sexual abuse he allegedly 
endured following his separation from service, which he 
claimed was inflicted by his former superior officers who 
followed him wherever he lived, and who entered his bedroom 
through an elaborate system of tunnels underneath the room, 
the examiner concluded that the veteran's accusations of 
being mistreated and sexually assaulted were delusional in 
nature, and that it was as likely as not that he did not 
suffer from any symptoms of PTSD.  Additionally, a review of 
his service medical and personnel records did not reflect any 
behavioral changes in the veteran consistent with him being a 
victim of sexual assault.  Further, the examiner stated that 
all behavioral changes in the veteran noted in his service 
records were consistent with the onset or worsening of his 
diagnosed delusional disorder, persecutory type.  The 
examiner found that it is as likely as not that the veteran's 
allegations of mistreatment and sexual assault in the 
military are false and secondary to his delusional disorder.  
This report, as well as the post-service medical records, 
which are negative for sexual assault or other trauma, 
provides very negative evidence against the veteran's claim.

The veteran's claim lacks corroboration of the alleged 
physical or sexual trauma either in service or after 
separation from service.  As mandated in cases involving 
alleged sexual trauma, the RO and the Board have endeavored 
to seek any and all possible sources of evidence that might 
enable the veteran to corroborate the alleged sexual trauma 
over several years.  The VA has meticulously requested 
evidence of all possible types that might corroborate the 
veteran's account of the stressor, including not only service 
medical records or actions or requests in service personnel 
records, but also statements from fellow soldiers, friends, 
or relatives from the time of the alleged incident and 
thereafter.  When asked during VA psychiatric treatment in 
August 2001 why the veteran's wife was not aware of the 
nightly abuse, the veteran responded that "it didn't involve 
her, plus, she is a very hard sleeper."  The veteran then 
admitted that he himself could not see the offenders because 
"they are highly specialized criminals and are professionals 
at what they do, and know the appropriate mechanisms to take 
to be undetected."  On numerous occasions when asked for 
clarification about what happened in service, the veteran 
responded only that he "exposed some superiors of unlawful 
actions," and that the information was classified or should 
be kept secret.  Here, corroboration or verification of the 
alleged stressors is lacking and the Board finds no basis 
that could confirm this alleged stressor that would provide a 
basis to grant service connection for PTSD based on this 
alleged event.

The service medical records do not corroborate physical 
trauma inflicted on the veteran during service.  Further, the 
Board notes that while the veteran states that he was 
referred to psychiatric counseling in service, there is no 
indication that such was due to any physical, sexual, or 
emotional abuse inflicted upon the veteran by his superior 
officers.  The veteran did undergo psychiatric evaluation 
several times while in service.  In each of these 
evaluations, however, it was noted that the veteran had 
difficulty getting along with both his subordinates and his 
superiors, but that he did not suffer from a psychiatric 
disorder.  In September 1988, the veteran expressed feelings 
of depression regarding poor job evaluations, despite his 
feeling that he was doing well.  He was noted to have a 
somewhat antisocial personality with continual disciplinary 
problems with respect to work performance, despite multiple 
counseling sessions with senior officers.  He was diagnosed 
with stress, related to problems in his department.  These 
evaluations only provide more negative evidence against the 
claim.

In this case, the veteran has alleged that he suffers from 
PTSD.  However, the Board finds that the first element 
required to establish service connection for PTSD has not 
been met, inasmuch as the preponderance of the competent and 
probative medical evidence of record establishes that the 
veteran does not meet the diagnostic criteria for PTSD.  
Numerous medical records fail to diagnose the veteran with 
PTSD.

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Similarly, the veteran's wife's statements in various post-
service psychiatric treatment records indicating that he 
first manifested a nervous disorder after service are not 
competent evidence of a medical condition.  See Espiritu, 
supra.

In sum, the preponderance of the credible evidence does not 
show a competent diagnosis of PTSD or corroboration of an 
alleged in-service stressor that might in turn serve as a 
basis for a diagnosis of PTSD.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in February 1998.  
But even under Pelegrini, the notices to the appellant 
informed him of the bases for the relevant decisions, what 
types of evidence would be needed, and how the evidence would 
be secured.  The RO sent the appellant correspondence in 
February 2002 and June 2004; a statement of the case in April 
1999; and supplemental statements of the case in April 2002 
and February 2005  There was no harm to the appellant, as VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Any defect with regard to the 
timing and content of the notices to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

Service connection for PTSD is denied.


REMAND

Additional action is needed prior to further disposition of 
the claim regarding service connection for an acquired 
psychiatric disorder other than PTSD.

In April 2002, the RO denied service connection for 
schizophrenia, undifferentiated type, and for a psychosis for 
the purpose of establishing eligibility to treatment.  In 
July 2002, the veteran's representative submitted a statement 
in support of the veteran's appeal.  The issue presented for 
review on appeal, as stated by the representative, was 
entitlement to service connection for an acquired psychiatric 
condition, to include PTSD.  In this statement, the 
representative argued that the RO's denial of service 
connection for both PTSD and schizophrenia were in error.  
The Board interprets the representative's statement as 
written notice of the veteran's disagreement with the RO's 
decision regarding service connection for schizophrenia, and 
the statement is accepted as a valid notice of disagreement.  
See Gallegos v. Gober, 14 Vet. App. 50 (2000), rev'd 283 F.3d 
1309, rehearing en banc denied, on remand, 16 Vet. App. 201 
(2002), cert denied, 537 U.S. 1071 (2002); Hauck v. Brown, 6 
Vet. App. 518 (1994) (holding that a letter submitted by the 
veteran's authorized representative to the RO was a valid 
notice of disagreement (NOD) within the meaning of 38 U.S.C. 
§ 7105(b) , where the letter expressed disagreement with the 
RO's decision).  Because the RO has not yet had the 
opportunity to issue a Statement of the Case (SOC) addressing 
this issue, a remand for this action is now necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  The issue of service 
connection for an acquired psychiatric condition other than 
PTSD will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, supra.

Accordingly, this case is REMANDED for the following action:

Provide the veteran and his 
representative with an SOC as to the 
claim for service connection for an 
acquired psychiatric condition other 
than PTSD.  The veteran must then be 
allowed the appropriate opportunity to 
respond thereto.  Thereafter, if an 
appeal is perfected as to either issue, 
the case should be returned to this 
Board for the purpose of appellate 
disposition, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
	


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


